United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-2760
                     ___________________________

                               Alan Cole Onstad

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Mary Ann Wilkinson, Clerk, Circuit Court, Lee County, Arkansas; Richard L.
     Proctor, Circuit Judge, Lee County, Arkansas; Lee County Arkansas

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                for the Eastern District of Arkansas - Helena
                               ____________

                          Submitted: October 9, 2013
                           Filed: October 22, 2013
                                [Unpublished]
                               ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Alan Onstad appeals the district court’s1 preservice dismissal, with prejudice,
of his amended 42 U.S.C. § 1983 complaint, essentially asserting that he was
wrongfully denied in forma pauperis (IFP) status in state court, which prevented him
from bringing a conditions-of-confinement case in state court. Upon careful de novo
review, we conclude that the dismissal was proper. See 28 U.S.C. § 1915A (in civil
action in which prisoner seeks redress from governmental entity or officer or
employee of governmental entity, court shall review complaint as soon as practicable
and dismiss it if it is frivolous, malicious, fails to state claim, or seeks monetary relief
from defendant who is immune); see also Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam) (de novo review of § 1915A dismissal). Specifically, we
agree with the district court that Onstad’s complaint failed to state a claim upon
which relief could be granted. See Williams v. McKenzie, 834 F.2d 152, 153-54 (8th
Cir. 1987) (stating general rule that IFP litigant’s access to court is matter of
privilege, not of right); cf. Murray v. Dosal, 150 F.3d 814, 817 (8th Cir. 1998) (per
curiam) (noting that Supreme Court has never recognized unlimited rule that indigent
plaintiffs at all times and in all cases have right to relief without payment of fees).

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Onstad’s motion
for appointment of counsel.
                      ______________________________




       1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                            -2-